DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Examiner agrees with Applicants arguments where the prior art does not teach or suggest the limitations of the claims.  
Regarding prior rejections under non statutory double patenting, the Examiner agrees claim 1 claims “end portions of the plurality of sub-lines are disposed on the same side as the detection output terminals” where claim 1 of co-pending application claims end portions of the plurality of sub-lines are disposed on an opposite side to the detection output terminals relative to the main line”.  Accordingly, rejections under non statutory double patenting have been withdrawn.
Regarding rejections under §103, the Examiner agrees only Fig. 5 of Granger-Jones shows a sub-line surrounded by other one or more plurality of sub-lines however end portions of the plurality of sub-lines are not disposed on the same side as the detection output terminals stated above.  Accordingly, the prior art does not teach or suggest the specific structural or functional limitations of the claims nor would it have been obvious to combine thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843